DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed April 20, 2022 is acknowledged. New claims 20-22 have been added. Non-elected Invention and/or Species, Claim 15 has been withdrawn from consideration. Claim 18 has been cancelled. Claims 1, 6 and 17 have been amended. Claims 1-2, 4, 6-17, and 19-22 are pending.
Action on merits of the Elected Invention, claims 1-2, 4, 6-14, 16-17 and 19-22 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2022 was filed after the mailing date of the Office Action on January 26, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 13-14, 16-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA (US Patent No. 9,461,030), in view of FUJI (JP. Pub. No. 2014-232803), NISHIDA et al. (US. Pub. No. 2017/0256536) and TOMOMATSU (US. Pub. No. 2002/0135037) all of record. 
With respect to claim 1, NISHIMURA teaches a semiconductor device substantially as claimed comprising: 
a semiconductor layer (100); 
a transistor cell portion (8), formed in the semiconductor layer (100); 
a first opening, formed on the semiconductor layer (100);  
5a plurality of diodes (1), electrically separated from the transistor cell portion (8) and disposed inside the first opening, the plurality of diodes (1) being apart from a side surface of the first opening, the plurality of diodes (1) being physically independent from each other, each of the plurality of diodes having a first conductivity type (N) portion (112), and a second conductivity type (P) portion (111)10; (See FIGs. 2, 4) 
a second opening, formed on the semiconductor layer (100); 
a bidirectional Zener diode (21), electrically connected to the transistor cell (8) portion and having a pair of first conductivity type (N) portion (112), disposed inside the second opening, and at least one second conductivity type (P) portion (111), formed between the pair of the first conductivity type (N) portion (112);      
15a first wiring (7) and a second wiring (6) formed on the semiconductor layer (100), the first wiring (7) and the second wiring (6) facing each other through first insulation (17) in a first direction; 
a first electrode (7) extending from the first wiring (7) toward the second wiring (6) in the first direction, the first electrode (7) being connected to the first conductivity type (N) portion (112) of at least one of the plurality of diodes (1); and 
20a second electrode (6) extending from the second wiring (6) toward the first wiring (7) in the first direction, the second electrode (6) being connected to the second conductivity type (P) portion (111) of at least one of the plurality of diodes (1), and
a surface conductive film (34) formed on the semiconductor layer (100) such that the surface conductive film (34) covers substantially an entirety of the semiconductor layer (100), the surface conductive 25film (34) having a diode opening from which the first wiring (7), the second wiring (6) and the first opening are exposed, wherein 
the diode opening is formed in a central portion of the surface conductive film (34), (See Fig. 1),AMENDMENT AFTER FINAL 
SN: 16/425,568Page 2 of 13Atty. Dkt. No. ROHM61-34635the first wiring (7) includes a first finger (7) extending from a peripheral edge portion of the semiconductor layer (100) to the diode opening in plan view, 
30the second wiring (6) includes a second finger (6) extending from the peripheral edge portion of the semiconductor layer (100) to the diode opening in plan view such that the second finger (6) is parallel to the first finger (7),
the plurality of the diodes (1) are provided in a region sandwiched between the first finger (7) and the second finger (6) such that the plurality of the diodes (1) are not overlapped with the first finger (7) and 35the second finger (6) in plan view, and the plurality of the diodes (1) are mutually electrically connected to each other, 
the plurality of diodes (1) include one first diode (111/112) and a plurality of second diodes (111/112), connected serially to each other, 
the one first diode has the same plane size as each of the plurality of second diode,
40the semiconductor layer (100) is formed in a rectangular shape in plan view, 
the semiconductor device further comprises: 
a first pad (4) electrically connected to the first wiring (7); and 
a second pad (3) electrically connected to the second wiring (6), wherein the first pad (4) and the second pad (3) being disposed alongside each other at a first portion 45of the semiconductor layer, 
the semiconductor device further comprises: 
a gate pad (5) disposed at a second corner portion adjacent to the first portion of the semiconductor layer (100); and 
a gate finger (not numbered) extending from the gate pad (5) and having an annular shape over an entirety of 50the peripheral edge portion of the semiconductor layer (100), the gate finger electrically connected to a gate electrode (34) of the transistor cell portion (8), wherein 
the first wiring (7), the second wiring (6) and the gate finger are disposed in parallel with each other along the peripheral edge portion of the semiconductor layer (100) between the first portion and the second corner portion. (See FIGs. 1-5).

Thus, NISHIMURA is shown to teach all the features of the claim with the exception of explicitly disclosing first opening and the second opening being A1) first trench and A2) second trench, respectively and the plurality of diodes and the bidirectional Zener diode being formed in the first and second trenches; B) the diode pads and the gate pad are formed at adjacent corners; and C) the plurality of diodes include one first diode and a plurality of second diodes being connected in parallel to the first diode and connected serially to each other. 
However, FUJI teaches a semiconductor device including: 
5a semiconductor layer (1);
a transistor cell portion, formed in the semiconductor layer (1); (FIG. 1)
A1) a first opening being a first trench (27), formed in the semiconductor layer (1);
a plurality of diodes (17), electrically separated from the transistor cell portion and disposed inside the first trench (27), the plurality of diodes (17) being apart from a side surface of the first trench (27), the plurality of diodes (17) being physically independent from each other, each of the plurality of diodes (17) having a first conductivity type portion (18), which is formed to an annular shape in plan view, and a second conductivity type portion (19), which is formed a region surrounded by the first 10conductivity type portion (18); (FIGs. 3-5)
a first wiring (21) and a second wiring (23) formed on the semiconductor layer (1), the first wiring (21) and the second wiring (23) facing each other through the first trench in the first direction;  
a first pad (22) electrically connected to the first wiring (21); and 
a second pad (24) electrically connected to the second wiring (23), wherein the first pad (22) and the second pad (24) are disposed alongside each other at a first corner portion (left) 45of the semiconductor layer (1), 
the semiconductor device further comprises: 
B) a gate pad (11) disposed at a second corner portion (right) adjacent to the first corner portion (left) of the semiconductor layer (1). (See FIGs. 1, 10, 15, 16).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the plurality of diodes of NISHIMURA A1) inside the first trench; and B) the first, second pads alongside each other at the first corner portion and the gate pad on the adjacent corners as taught by FUJI to increase ESD resistance and improve sensitivity to the temperature.
Note that, where the pads being formed are within the ability of one having ordinary skill in the art and an obvious design choice. 

Further, NISHIDA teaches a semiconductor device including: 
A2) a second opening being second trench (46), formed in semiconductor layer (2); 
a bidirectional Zener diode (D), electrically connected to the transistor cell portion (Tr) and having a pair of first conductivity type (N) portion (52), disposed inside the second trench (46), and at least one second conductivity type (P) portion (53), formed between the pair of the first conductivity type (N) portion (52). (See FIGs. 4, 5, 12).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the bidirectional Zener diode of NISHIMURA inside the second trench as taught by NISHIDA to provide ESD protection.
 
Furthermore, TOMOMATSU teaches a semiconductor device including: 
5a plurality of diodes (30, 31), electrically separated from the transistor cell portion (40) and disposed inside first opening, the plurality of diodes (30, 31) being apart from a side surface of the first opening, the plurality of diodes (30, 31) being physically independent from each other, each of the plurality of diodes (30, 31) having a first conductivity type (N) portion (18), and a second conductivity type (P) portion (16)10;  
15a first wiring (15) and a second wiring (15) formed on semiconductor layer (11), the first wiring (15) and the second wiring (15) facing each other through first opening in a first direction; 
a first electrode (22) extending from the first wiring (15) toward the second wiring (15) in the first direction, the first electrode (22) being connected to the first conductivity type portion (18) of at least one of the plurality of diodes; and 
20a second electrode (24) extending from the second wiring (15) toward the first wiring (15) in the first direction, the second electrode (24) being connected to the second conductivity type (P) portion (16) of at least one of the plurality of diodes, wherein
the plurality of diodes include one first diode (31) and a plurality of second diodes (30a, b), C), connected in parallel to the first diode (31) and connected serially to each other, and
the one first diode (31) has the same plane size as each of the plurality of second diode (30a, b). (See FIGs. 3, 7A-B). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the plurality of diodes of NISHIMURA being connected in parallel to the first diode and connected serially to each other as taught by TOMOMATSU so that temperature may be detected at high precision.

With respect to claim 4, in view of FUJI, the second conductivity type portion (19) of the diode is formed to a circular shape in plane view.  

With respect to claim 6, the transistor cell portion of NISHIMURA includes 
a gate trench (31), 
a first conductivity type source region (11), formed at a side of the gate trench (31) and exposed at a 5front surface of the semiconductor layer (100), 
a second conductivity type body region (10), formed at the side of the gate trench (31) such that the body region (10) is in contact with the source region (11), 
a first conductivity type drain region (9), formed at the side of the gate trench (31) such that the drain region (9) is in contact with the body region (10), 
10a gate insulating film (32), formed on an inner surface of the gate trench (31), and 
the gate electrode (33), embedded in the gate trench (31) via the gate insulating film (32), and 
the plurality of diodes (1) and the bidirectional Zener diode (21) are constituted of the same material as the gate electrode (33). (See FIG. 2).
   
With respect to claim 7, the gate electrode (33), the plurality of diodes (1), and the bidirectional Zener diode (21) of NISHIMURA are constituted of polysilicon.   
With respect to claim 8, in view of NISHIDA, the gate trench (28), the first trench (26 of FUJI), and the second trench (46) have the same depth as each other. 

With respect to claim 9, in view of NISHIDA, the gate insulating film (29) includes a first portion, disposed at a side surface of the gate trench (28) and a second portion, formed thicker than the first portion of the gate insulating film and disposed at a bottom surface of the gate trench (28).   
With respect to claim 13, in view of NISHIDA, the semiconductor device further comprises: a second insulating film (40), formed between an inner surface of the second trench (46) and the bidirectional Zener diode (D), and 
wherein the second insulating film (40) includes a first portion (47), disposed at a bottom surface of 5the second trench (46), and a second portion (40), formed thicker than the first portion (47) of the second insulating film and disposed at a side surface of the second trench (46).  
With respect to claim 14, in view of NISHIDA, one of the pair of first conductivity type portions (52) of the bidirectional Zener diode (D) is electrically connected to the gate electrode (9) and the other of the pair of first conductivity type portions (52) is electrically connected to the source region (11).

With respect to claim 16, the first opening of NISHIMURA, hence first trench of NAKAJIMA, is formed in a rectangular shape in plan view, having a pair of short sides along the first direction and a pair of long sides along a second direction perpendicular to the first direction, 
in view of TOMOMATSU, the first wiring (24) extends along one of the pair of long sides of the first insulation, 
the second wiring (22) extends along the other of the pair of long sides of the first insulation, 
the plurality of diodes (30, 31) are aligned along the pair of long sides of the first insulation.  

With respect to claim 17, in view of FUJI, the first trench (26) is formed in a central portion of the semiconductor layer (1), and the Zener diode of NISHIMURA, hence in view of NISHIDA, AMENDMENT AND RESPONSESN: 16/425,568Page 6 of 12Atty. Dkt. No. ROHM61-34635the second trench (46) is formed on a peripheral edge portion of the semiconductor layer. 
With respect to claim 19, the surface conductive film of NISHIMURA, includes a source conductive film (34) connected to the source region (11).  
With respect to claim 20, the semiconductor layer (100) of NISHIMURA, is formed in a rectangular shape in plan view, having a pair of short sides along the first direction and a pair of long sides along a second direction perpendicular to the first direction, 
in view of FUJI, 5the first corner portion and the second corner portion are disposed at one end of the short side and at the other end of the short side, respectively, and the first wiring (7) and the second wiring (6) extend along the short sides. 

With respect to claim 21, the first opening of NISHIMURA, hence the first trench, in view of NAKAJIMA, is formed in a rectangular shape in plan view, having a pair of short sides along the first direction and a pair of long sides along the second direction, 
In view of TOMOMATSU the first finger and the second finger (22, 24) extend along the second direction between the 5short side of the semiconductor layer and the short side of the first opening, thus trench, such that the first finger and the second finger (22, 24) are parallel to each other, and a region between the first finger and the second finger (22, 24) includes a first region over the first opening, thus trench, which has a first width and a second region formed between the short side of the semiconductor layer and the short side of the first opening, thus trench, which has a second width 10smaller than the first width.  
With respect to claim 22, in view of NISHIDA, the bidirectional Zener diode (45) has one end portion positioned in a region directly below the gate pad (9) and the other end portion positioned in a region directly below the source conductive film (11).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA ‘030, FUJI ‘665, NISHIDA ‘536 and TOMOMATSU ‘037as applied to claim 1 above, and further in view of NAKAJIMA (US. Pub. No. 2011/0062545) of record. 
NISHIMURA, in view FUJI, teaches the semiconductor device as described in claim 1 above including: a first insulating film (26), formed between an inner surface of the trench (25) and the diode; and wherein the first insulating film (26) includes a first portion, disposed at a bottom surface of the trench (25), and a second portion, 5disposed at side surface of the trench.
Thus, NISHIMURA, in view of FUJI, is shown to teach all the features of the claim with the exception of explicitly disclosing the second portion, disposed on side surface formed thicker than the first portion disposed at the bottom surface. 
However, NAKAJIMA teaches a semiconductor device including: 
a first trench (205) formed in a semiconductor layer (1a);
a first insulating film, formed between an inner surface of the first trench (205) and diode (7); and 
wherein the first insulating film includes a first portion (102a), disposed at a bottom surface of the trench (205), and a second portion (5a),5 formed thicker than the first portion (102a) of the insulating film and 5disposed at side surface of the trench. (See FIG. 5A). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first insulating film of NISHIMURA, in view of FUJI, having the second portion, disposed on side surface, being thicker than the first portion disposed at the bottom surface as taught by NISHIMURA so that heat generated can be swiftly and uniformly conducted over the entire temperature detection elements.   

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA ‘030, FUJI ‘665, NISHIDA ‘536 and TOMOMATSU ‘037, as applied to claim 6 above, and further in view of DARWISH et al. (US Patent No. 9,024,379) of record.
With respect to claim 10, NISHIMURA ‘030, in view of FUJI ‘665, NISHIDA ‘536 and TOMOMATSU ‘037 TOMOMATSU ‘037, teaches the semiconductor device as described in claim 6 above including: 
the first conductivity type source region (35), formed at a side of the gate trench (28) and exposed at the 5front surface of the semiconductor layer (2); and 
the second conductivity type body region (34), formed at the side of the gate trench (28) such that the body region (34) is in contact with the source region (35).  

Thus, NISHIMURA ‘030, FUJI ‘665, NISHIDA ‘536 and TOMOMATSU ‘037 are shown to teach all the features of the claim with the exception of explicitly disclosing a source trench. 
However, DARWISH teaches a semiconductor device including: 
a source trench (125), passing through a source region (115) and a body region (113) from front surface of the semiconductor layer and reaching drain region (109);AMENDMENT AND RESPONSESN: 16/425,568Page 3 of 7
Atty. Dkt. No. ROHM61-34635an insulating film (127) formed on an inner surface of the source trench (125) such that the source region (115) and the body region (113) are exposed from the insulating film (127); and 
a conductive body (129), embedded in the source trench (125) via the insulating film (127) and constituted of the same material as the gate electrode (123). (See FIGs. 1, 4A).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the source region of NISHIMURA including the source trench as taught by DARWISH to lower forward voltage drop.

With respect to claim 11, in view of DARWISH, the semiconductor device further comprises: a second conductivity type impurity region (435) formed at a bottom portion of the source trench (125).  

With respect to claim 12, the gate trench (6), the first trench (26) if FUJI have the same depth, the gate trench and the source trench of DARWISH are of the same depth, thus in view of FUJI and DARWISH, the gate trench, the first trench and the source trench have the same depth as each other.  

Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH D MAI/Primary Examiner, Art Unit 2829